115 T.C. No. 27



                  UNITED STATES TAX COURT



ESTATE OF ALGERINE ALLEN SMITH, DECEASED, JAMES ALLEN SMITH,
                   EXECUTOR, Petitioner v.
        COMMISSIONER OF INTERNAL REVENUE, Respondent



  Docket Nos. 19200-94, 3976-95.        Filed October 18, 2000.



       In a prior opinion, we determined that there was a
  deficiency in estate tax. P filed a timely notice of
  appeal but did not file a bond to stay assessment or
  collection during the pendency of the appeal. R
  assessed the deficiency in estate tax, and P paid a
  portion of the amount assessed. The Court of Appeals
  reversed, vacated, and remanded for further
  proceedings. The Court of Appeals opinion did not
  preclude the possibility that further proceedings in
  this Court might result in an estate tax deficiency in
  the same amount that was previously decided. P filed a
  Motion To Restrain Collection, Abate Assessment, And
  Order A Refund Of Amount Collected. P’s motion is
  based on sec. 7486, I.R.C.

       Held: Sec. 7486, I.R.C., provides that “if the
  amount of the deficiency determined by the Tax Court is
  disallowed in whole or in part by the court of review,
  the amount so disallowed shall be credited or refunded
                               - 2 -

     to the taxpayer”. Where a Court of Appeals reverses
     and remands for further proceedings without indicating
     that an ascertainable “amount” of the previously
     determined deficiency cannot be properly assessed on
     remand, no part of the amount of the previously
     determined deficiency has been disallowed for purposes
     of sec. 7486, I.R.C. P’s motion is denied.



     Harold A. Chamberlain, for petitioner.

     Carol Bingham McClure, for respondent.



                              OPINION


     RUWE, Judge:   This case is before the Court on the estate’s

motion to restrain collection, abate assessment, and refund

amounts collected by respondent.   Section 7486 provides that “if

the amount of the deficiency determined by the Tax Court is

disallowed in whole or in part by the court of review, the

amount so disallowed shall be credited or refunded to the

taxpayer”.   The sole issue for decision is whether the amount of

the deficiency previously determined by this Court was disallowed

in whole or in part by the court of review, within the meaning of

section 7486,1 when the Court of Appeals reversed, vacated, and

remanded.




     1
      Unless otherwise indicated, all section references are to
the Internal Revenue Code in effect as of the date of decedent’s
death, and all Rule references are to the Tax Court Rules of
Practice and Procedure.
                                  - 3 -

                               Background

     On June 4, 1997, we issued our opinion in the estate’s

consolidated cases.2   See Estate of Smith v. Commissioner, 108
T.C. 412 (1997).    Our prior opinion dealt with respondent’s

disallowance of part of a deduction for a claim against the

estate under section 2053(a)(3).     See id. at 413.     We sustained

respondent’s estate tax deficiency determination because we found

that the proper valuation of the claim against the estate by

Exxon Corporation (Exxon) required consideration of the

settlement of the Exxon claim that occurred after decedent’s

death.3   See id. at 425.    Our holding with respect to the estate

tax deficiency disposed of the need to address respondent’s

income tax deficiency determination.        See id. at 425 n.13.

Pursuant to our opinion, the parties filed separate computations

under Rule 155.    On January 12, 1998, we issued a supplemental

opinion resolving a disagreement between the parties with respect

to their computations.      See Estate of Smith v. Commissioner, 110
T.C. 12 (1998).    On March 31, 1998, the estate paid $646,325.76,


     2
      Our original opinion consolidated two cases of the estate,
one dealing with an income tax deficiency determination (docket
No. 3976-95) and the other dealing with an estate tax
deficiency determination (docket No. 19200-94). The asserted
income tax deficiency was an alternate position taken by
respondent in the event we rejected his position in the estate
tax deficiency determination.
     3
      We found that the validity and the enforceability of the
claim against decedent were uncertain as of the date of death.
See Estate of Smith v. Commissioner, 108 T.C. 412, 425 (1997).
                               - 4 -

which was an estimate of the estate tax deficiency and interest.4

     On April 10, 1998, the estate filed a timely notice of

appeal.   The estate did not file a bond pursuant to section 74855

in order to stay the assessment or collection of the deficiency

during the pendency of the appeal.     On May 12, 1998, respondent

assessed an estate tax deficiency in the amount of $564,429.87

plus interest in the amount of $410,848.76.    Respondent gave the

estate credit for the March 31, 1998, payment of $646,325.76 and

also gave the estate credit for an overpayment of income tax

determined in docket No. 3976-95 in the amount of $63,052,

resulting in a balance due of $265,900.87.    Collection of the

balance due was administratively stayed during the pendency of

the estate’s appeal.6

     On December 15, 1999, the Court of Appeals for the Fifth

Circuit reversed, vacated, and remanded for further proceedings

with respect to the estate tax deficiency.    See Estate of Smith



     4
      Respondent’s Appeals Office estimated this amount. As
part of the estimate, respondent allowed a deduction from the
estate for estimated interest which would be due on the
deficiency determined, as of a hypothetical date of payment of
Mar. 31, 1998.
     5
      Sec. 7485(a) provides that the appeal of a decision of this
Court does not operate as a stay of assessment or collection of
any portion of a deficiency unless a bond is filed by the
taxpayer.
     6
      Respondent has represented that collection of the unpaid
assessment remains administratively stayed and that no collection
activity is currently taking place.
                                - 5 -

v. Commissioner, 198 F.3d 515 (1999).       The Court of Appeals held

that we had improperly considered the post-death settlement of

Exxon’s claim against the estate.    See id. at 526.      The Court of

Appeals provided instructions regarding what evidence should be

considered for purposes of ascertaining the date-of-death value

of the claim against the estate but made no finding as to the

correct amount of the claim for purposes of deduction under

section 2053(a)(3) and did not preclude the possibility that the

correct amount of the deficiency might be the same as that

determined in our original decision.       See id.

                              Discussion

     The issue for decision is whether the “amount of the

deficiency” previously determined by this Court was “disallowed

in whole or in part by the court of review” within the meaning of

section 7486.   Petitioner argues that the amount of the

deficiency in our prior decision was disallowed when that

decision was reversed, vacated, and remanded.        We disagree.

     Section 7486 provides:

          SEC. 7486. In cases where assessment or collection has
     not been stayed by the filing of a bond, then if the amount
     of the deficiency determined by the Tax Court is disallowed
     in whole or in part by the court of review, the amount so
     disallowed shall be credited or refunded to the taxpayer,
     without the making of claim therefor, or, if collection has
     not been made, shall be abated.
                               - 6 -

     In the absence of any evidence of legislative purpose

warranting a different approach,7 “we must assume that Congress

meant what it said and that the statutory language should be

taken at face value.”   Cal-Maine Foods, Inc. v. Commissioner, 93
T.C. 181, 209 (1989).   The language of section 7486 provides for

abatement and refund of the “amount of the deficiency determined”

by this Court that has been “disallowed in whole or in part by

the court of review”, regardless of whether the taxpayer files a

claim for relief.   The statute simply acts as a procedural device

ensuring that the Commissioner follows a decision of the court of

review in situations where it can be ascertained that all or a

part of the amount of the deficiency determined by this Court was

disallowed.   Where the court of review reverses and remands but

does not indicate that any ascertainable “amount” of the

previously determined deficiency has been precluded, it cannot be

said that the court of review has “disallowed in whole or in

part” the “amount of the deficiency determined by the Tax Court.”



     7
      The legislative history of sec. 7486 (originally enacted as
sec. 1001(d) by the Internal Revenue Act of 1926, ch. 27, 44
Stat. 110, amended by the Internal Revenue Act of 1928, ch. 852,
45 Stat. 873, designated as sec. 1146 in the Internal Revenue
Code of 1939, and becoming sec. 7486 under the Internal Revenue
Code of 1954) lacks any indication of congressional intent on the
issue involved. See H. Rept. 1, 69th Cong., 1st Sess. (1925),
1939-1 C.B. (Part 2) 315, 327-329; S. Rept. 52, 69th Cong., 1st
Sess. (1926), 1939-1 C.B. (Part 2) 332, 357-360; Conf. Rept. 356,
69th Cong., 1st Sess. (1926), 1939-1 C.B. (Part 2) 361, 378-379;
H. Rept. 1337, 83d Cong., 2d Sess. A434 (1954); S. Rept. 1622,
83d Cong., 2d Sess. 614 (1954).
                                - 7 -

     In the instant case, the Court of Appeals reversed and

remanded with instructions regarding the proper evidence to

consider for valuing Exxon’s claim against the estate.    The Court

of Appeals made no finding regarding the correct value of the

Exxon claim, nor did it preclude an ultimate finding of value

that would result in the same deficiency amount contained in our

prior decision.    The Court of Appeals simply held that post-death

events, such as the settlement of the Exxon claim, should not be

considered in making the valuation determination.   The Court of

Appeals remanded with instructions to make the valuation based on

facts that existed on the date of decedent’s death.     The amount

of the prior deficiency determination was not disallowed in whole

or in part.

     Although this Court has not previously addressed the issue,

other courts have held that section 7486 does not apply in the

present situation.   In Tyne v. Commissioner, T.C. Memo. 1966-214,

the Tax Court allowed the taxpayer to deduct a portion of his

travel expenses.   The taxpayer appealed but did not post a bond,

and the Commissioner assessed the deficiency.    The Court of

Appeals for the Seventh Circuit reversed and remanded with

instructions to use a different method of allocation for purposes

of determining the allowable deduction.   See Tyne v.

Commissioner, 385 F.2d 40, 42 (7th Cir. 1967).   After the Tax

Court entered new decisions, the taxpayer again appealed, and the
                                - 8 -

Court of Appeals again reversed and remanded for additional

hearings.    See Tyne v. Commissioner, 409 F.2d 485 (7th Cir.

1969).   The taxpayer then filed a motion with the Court of

Appeals for relief under section 7486, seeking a refund and an

abatement.   The Court of Appeals denied the motion, stating:

          Although it is arguable logic that the reversal of
     the decisions which were the foundations of the
     assessments compelled abatement, we consider it a
     better construction of 26 U.S.C. § 7486 that reversal
     with remand for further proceedings, as distinguished
     from reversal and final disallowance of deficiencies,
     did not require abatement until action of the tax court
     upon remand. * * * [Tyne v. Commissioner, 69-2 USTC
     par. 9508 (7th Cir. 1969).]

The Court of Appeals thus held that any abatement and refund

would depend on further decision by the Tax Court.     See id.

     The Court of Appeals for the Sixth Circuit reached the same

conclusion in United States v. Bolt, 375 F.2d 725 (6th Cir.

1967).   The Tax Court had originally found the taxpayer liable

for income tax deficiencies and fraud penalties.     See Grubb v.

Commissioner, T.C. Memo. 1961-153.      The taxpayer appealed but did

not post a bond, and the Commissioner assessed the deficiency and

penalties.   The Court of Appeals upheld the Tax Court’s finding

of fraud but reversed and remanded with instructions outlining

the appropriate method for determining the deficiency amount.

See Grubb v. Commissioner, 315 F.2d 753, 758-759 (6th Cir. 1963).

Based on stipulations by the parties, the Tax Court then entered

a new decision as to the correct amount of the deficiencies and
                                - 9 -

the fraud penalties.    See United States v. Bolt, supra at 726.

In a subsequent action to resolve a dispute over the proper

computation of interest on the deficiency and fraud penalties,

the Court of Appeals rejected the taxpayer’s argument that the

original assessment made by the Commissioner had been invalidated

as a result of the reversal and remand.8    See id.   The Court of

Appeals held that the reversal and remand did not “vitiate the

assessment” for purposes of section 7486.    Id.

     In Denison v. Commissioner, T.C. Memo. 1981-738, the Tax

Court sustained the Commissioner’s deficiency determination

because the taxpayer failed to show that the determination was

erroneous.    The taxpayer appealed but did not post a bond, and

the Commissioner assessed the deficiency.    The Court of Appeals

for the Eighth Circuit reversed and remanded for further

proceedings with instructions to require the Commissioner to

produce evidence establishing the reasonableness of its

determination.    See Denison v. Barlow, 689 F.2d 771, 773 (8th

Cir. 1982).    The taxpayer then filed an action in District Court

seeking declaratory and injunctive relief against the

Commissioner’s efforts to collect the assessment.     The District



     8
      The taxpayer in United States v. Bolt, 375 F.2d 725 (6th
Cir. 1967), appears to have been arguing that the reversal and
remand of the Tax Court’s first decision invalidated the original
assessment made by the Commissioner and that this, in turn,
affected the amount of interest due on the deficiency and fraud
penalties as finally determined on remand.
                                 - 10 -

Court, citing sections 7485 and 7486, stated that the assessment

and collection efforts of the Commissioner may be stayed only by

the posting of a bond unless disallowance is made by the court of

review.    See Denison v. Barlow, 563 F. Supp. 263, 264 (E.D. Ark.

1983).     The District Court held that “no disallowance” was made

when the Court of Appeals reversed and remanded for further

proceedings.     Id.

     In an analogous situation, we considered whether a reversal

and remand for further proceedings required the Commissioner to

release a surety bond filed by the taxpayer.     See Jacobson v.

Commissioner, 97 T.C. 425 (1991).     In Jacobson, a bond was filed

pursuant to section 7485 in order to stay the assessment and

collection of deficiencies during the pendency of the appeal.

The Court of Appeals reversed and remanded for further

consideration, and the taxpayer filed a motion for release of the

bond.     See id. at 426.   The surety bond specified in section 7485

acts as security until “payment of the deficiency as finally

determined”.    Sec. 7485(a)(1).   We held that the surety bond

could not be released before the proceedings on remand were

concluded because the deficiency had not been “finally

determined”.     Jacobson v. Commissioner, supra at 427.   This

interpretation of section 7485 is consistent with denying relief

under section 7486 when the court of review reverses and remands
                              - 11 -

but does not disallow any ascertainable amount of the Tax Court’s

deficiency determination.

      We note the recent case of Wechsler v. United States, 2000
WL 713407 (S.D.N.Y. 2000), which granted the taxpayers relief

under section 7486 where a decision of this Court was reversed

and remanded.   In that case, the Tax Court had initially denied

the taxpayers’ motion for summary judgment because the Court

found that valid waivers were executed which extended the

applicable 3-year period of limitations.   See Transpac Drilling

Venture 1982-16 v. Commissioner, T.C. Memo. 1994-26.   In doing

so, the Tax Court did not address the Commissioner’s alternative

argument that the 6-year period of limitations might apply.    See

id.   The Court of Appeals for the Second Circuit reversed the Tax

Court’s holding that the waivers were validly executed and

remanded for a determination of whether the 6-year period of

limitations applied.   See Transpac Drilling Venture 1982-12 v.

Commissioner, 147 F.3d 221, 229 (2d Cir. 1998).   The taxpayers’

subsequent motion for relief under section 7486 was granted in

Wechsler v. United States, 2000 WL 713407 (S.D.N.Y. 2000), and

the Commissioner’s motion to vacate that judgment was denied in

Wechsler v. United States, 2000 WL 1253267 (S.D.N.Y. 2000).     The

District Court explained that the Commissioner’s deficiency

determination was unenforceable unless the Commissioner could

show that the 6-year period of limitations applied but emphasized
                              - 12 -

that the Court of Appeals opinion “in no way concludes this

litigation”.   Wechsler v. United States, 2000 WL 713407 (S.D.N.Y.

2000).

     While Wechsler may be distinguishable on its facts, it is

also clear that the Court of Appeals’ reversal in that case left

open the possibility that the Tax Court might determine that the

6-year period of limitations remained open after considering the

matter on remand.   To the extent Wechsler is inconsistent with

our holding in the instant case, we respectfully disagree with

Wechsler.

     Based on the facts before us, we hold that the “amount” of

our previous deficiency determination was not “disallowed in

whole or in part” within the meaning of section 7486 when the

Court of Appeals reversed and remanded for further proceedings.


                                    An appropriate order will

                               be issued denying petitioner’s

                               motion.